DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed on July 11, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-16 are is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nanjo (US 2015/0257273).
Regarding claim 13, Nanjo, figure 1, discloses a printed circuit board with an embedded bridge, comprising: a first insulating film (wiring board 50, including first resin base 51, and adhesive above it); 5a bridge (100) disposed on the first insulating film (see figure); and a second insulating film (wiring board 10, 20, including resin base 11, 21, and the adhesive layer below 21) covering an upper surface of the first insulating film and the bridge (see figure, as the second insulating layer is above the first insulating layer and the bridge), respectively, wherein the upper surface of the first insulating film and a lower surface of the bridge have a step (see figure). 

Regarding claim 14, Nanjo further discloses wherein at least a portion of each of the first and second insulating films is in contact with a side surface of the bridge (see figure). 

Regarding claim 15, Nanjo further discloses a first insulating layer disposed on the first insulating film (as applied to claim 13 above, adhesive layer); 20a second insulating layer disposed on the second insulating film (as applied to claim 13 above, adhesive layer); first and second wiring layers respectively disposed on the first and second insulating layers (see figure); and first and second via layers respectively connected to 25the first and second wiring layers, DB1/ 118649703.1 Page 39wherein the second wiring layer is connected to the bridge through the second via layer (see figure, vias in the layers). 
 
Regarding claim 16, Nanjo further discloses a through-via penetrating through each of the first and second insulating films, and connecting the first wiring layer and the second wiring layer (see figure).

Allowable Subject Matter
Claims 1-12 and 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant's arguments filed on July 11, 2022, regarding claims 1-12 and 17-20, have been fully considered and found to be persuasive.
	Regarding claims 1-12:
A printed circuit board with an embedded bridge with the limitation “a second connection structure disposed on the first connection structure, and including a second insulating film disposed directly on the first insulating film in a stacking direction, wherein the second insulating film covers at least a portion of another surface of the bridge, opposite to the one surface of the bridge, and wherein the first and second insulating films define an interface therebetween which overlaps the bridge in a direction perpendicular to the stacking direction” in combination with other claimed limitations of the base claim 1 has not been disclosed by the prior art of record taken alone or in combination.

Regarding claims 17-20:
A printed circuit board with an embedded bridge with the limitation “a second insulating film disposed directly on the first insulating film in a stacking direction and covering the bridge; a second wiring layer disposed on the second insulating film; a first via extending from the second wiring layer to connect to the bridge; and a second via extending from the second wiring layer to contact the first wiring layer, wherein the first and second insulating films define an interface therebetween which overlaps the bridge in a direction perpendicular to the stacking direction” in combination with other claimed limitations of the base claim 17 has not been disclosed by prior art of record taken alone or in combination.

Response to Arguments
Applicant's arguments filed on July 11, 2022, regarding claims 13-16, have been fully considered but they are not persuasive for the claims 13-16.
The applicant, starting on page 8 of the response, filed on July 11, 2022, argues that the claimed combinations can make it possible to embed the bridge using, e.g., fluidity of the insulating films without requiring an opening/cavity as required in Nanjo. That is, by including distinct insulating films which can, e.g., define an interface/surface which overlaps the bridge in a direction perpendicular to the stacking direction, the present disclosure describes configurations by which the manufacturing process can be simplified to improve productivity while also enhancing adhesive strength to stably fix the bridge via close contact between the bridge and insulating films so as to reduce voids (see, e.g., paragraph 67 of Applicants' specification). In contrast, as Nanjo uses one adhesive layer 9 which compression fills the gaps defined by the cavity 8 and bridge 100, Nanjo is subject to a complicated manufacturing process in relation to forming the cavity 8 which may lead to void generation and hence a weaker bond of the bridge to the board thereby reducing stability thereof. In this regard, because only Applicants recognized and considered the aforementioned problems of9 conventional configurations and the new and unexpected results that can be realized by the claimed configurations, such a discovery is patentable even if the remedy is allegedly obvious.
This is not found to be persuasive.
This is a structural claim. Whether the cavity is formed in advance or during the manufacturing process does not change the final structure. Also, the structure of the prior art is a working structure without any defect. As the prior art to Nanjo discloses the structure, it meets the limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Igarashi (US 2013/0003314), figure 1A, discloses a printed circuit board with a bridge embedded between two insulating layers.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / September 20, 2022